     Case 3:20-cv-00334-MMD-CLB Document 3 Filed 06/08/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RICHI BRIONES,                                       Case No. 3:20-cv-00334-MMD-CLB
4                                            Plaintiff                    ORDER
5            v.
6     GITTERE,
7                                         Defendant
8
9    I.     DISCUSSION

10          On June 2, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted an incomplete application to proceed in forma pauperis

12   and a motion for appointment of counsel. (ECF Nos. 1, 1-1). Plaintiff has not filed a

13   complaint or fully complete application to proceed in forma pauperis on this Court's

14   approved form.

15          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

16   complaint with the court.” Fed. R. Civ. P. 3.       As such, the Court grants Plaintiff until

17   August 7, 2020 to submit a complaint to this Court.

18          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

19   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

20   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

21   inmate must submit all three the following documents to the Court:

22          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

23          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

24          page 3),

25          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

26          official (i.e. page 4 of this Court’s approved form), and

27          (3) a copy of the inmate’s prison or jail trust fund account statement for the

28   previous six-month period.
     Case 3:20-cv-00334-MMD-CLB Document 3 Filed 06/08/20 Page 2 of 3



1           The Court will grant Plaintiff a one-time opportunity to file a complaint and a fully
2    complete application to proceed in forma pauperis containing all three of the required
3    documents, or in the alternative, pay the full $400 filing fee for this action on or before
4    August 7, 2020. Absent unusual circumstances, the Court will not grant any further
5    extensions of time. If Plaintiff is unable to file a complaint and a fully complete application
6    to proceed in forma pauperis with all three required documents or pay the full $400 filing
7    fee on or before August 7, 2020, the Court will dismiss this case without prejudice for
8    Plaintiff to file a new case with the Court when Plaintiff is able to file a complaint and able
9    to acquire all three of the documents needed to file a fully complete application to proceed
10   in forma pauperis or pay the full $400 filing fee. To clarify, a dismissal without prejudice
11   means Plaintiff does not give up the right to refile the case with the Court, under a new
12   case number, when Plaintiff is able to file a complaint and has all three documents needed
13   to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff may
14   choose not to file an application to proceed in forma pauperis and instead pay the full
15   filing fee of $400 on or before August 7, 2020 to proceed with this case.
16   II.    CONCLUSION
17          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
18   this Court on or before August 7, 2020.
19          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
20   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.
21          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
22   approved form application to proceed in forma pauperis by an inmate, as well as the
23   document entitled information and instructions for filing an in forma pauperis application.
24          IT IS FURTHER ORDERED that on or before August 7, 2020, Plaintiff will either
25   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
26   administrative fee) or file with the Court:
27          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
28          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two



                                                   -2-
     Case 3:20-cv-00334-MMD-CLB Document 3 Filed 06/08/20 Page 3 of 3



1           signatures on page 3),
2           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
3           official (i.e. page 4 of this Court’s approved form), and
4           (3) a copy of the inmate’s prison or jail trust fund account statement for the
5    previous six-month period.
6           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
7    complete application to proceed in forma pauperis with all three documents or pay the full
8    $400 filing fee for a civil action on or before August 7, 2020, the Court will dismiss this
9    action without prejudice for Plaintiff to refile the case with the Court, under a new case
10   number, when Plaintiff is able to file a complaint and has all three documents needed to
11   file a complete application to proceed in forma pauperis or pays the full $400 filing fee.
12          DATED: June 8, 2020.
13
14                                             UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22   .
23
24
25
26
27
28



                                                 -3-
